Citation Nr: 1702698	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that the Veteran is already service-connected for pseudofolliculitis barbae.  A claim of service connection for a skin disease other than pseudofolliculitis barbae (claimed as tinea and rashes under the arms, on the chest, shoulder, and crotch area) was denied in a July 2008 rating decision on the basis that there was no evidence to support any of the elements necessary to award service connection (no medical evidence of any skin disease other than pseudofolliculitis barbae related to service).  A June 2008 VA nurse practitioner health assessment note was subsequently associated with the claims file and this treatment record reflects that the Veteran was diagnosed as having tinea cruris.  VA was in possession of this treatment record prior to the July 2008 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Moreover, as the June 2008 VA treatment record includes evidence of a current skin disease other than pseudofolliculitis barbae, the Board finds that new and material evidence was received within a year of the July 2008 rating decision.   

The claim of service connection for a skin disease other than pseudofolliculitis barbae was re-adjudicated and again denied in a December 2009 rating decision on the basis that new and material evidence had not been submitted.  A July 2010 VA primary care treatment note and VA dermatology outpatient treatment notes dated in September and November 2010 were subsequently associated with the claims file.  These treatment records include reports of a chronic groin rash which had existed since service.  Examinations revealed a diffuse, large, non-erythematous rash in the groin and lichenified, leathery, and hyperpigmented plaques on the groin.  The Veteran was diagnosed as having pseudoacanthosis nigricans.  As the July, September, and November 2010 treatment records include evidence of a skin disease other than pseudofolliculitis barbae, the Board finds that new and material evidence was also received within a year of the December 2009 rating decision.

The claim of service connection for a skin disease other than pseudofolliculitis barbae was again denied in the June 2011 rating decision, from which the current appeal originates.  As new and material was received within a year of the July 2008 and December 2009 rating decisions, these decisions are not final and the Veteran's initial claim of service connection for a skin disease other than pseudofolliculitis barbae remains pending.  38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final); 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (to comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim).  Thus, the Board will adjudicate the Veteran's claim on a de novo basis and the issue on appeal is characterized as stated above on the title page.


FINDING OF FACT

The Veteran has current tinea cruris which had its onset in service.   


CONCLUSION OF LAW

The criteria for service connection for tinea cruris are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board is granting the claim of service connection for tinea cruris, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2016 VA primary care treatment note reflects that the Veteran has been diagnosed as having tinea cruris.  Thus, current tinea cruris has been demonstrated.

There is also evidence of tinea cruris in service and evidence of continuous symptoms of tinea cruris in the years since service which indicates that this disability was incurred in service.

The Veteran's October 2007 claim (VA Form 21-4138) and VA treatment records dated from June 2008 to September 2011 include reports of a chronic groin rash which had its onset in service and had intermittently occurred ever since that time.  There was itching and irritation of the skin in the affected areas.  Examinations revealed a diffuse, large, non-erythematous rash on the groin and lichenified, leathery, and hyperpigmented plaques/tags in the groin.  The Veteran was diagnosed as having tinea cruris.

In a March 2013 letter, M. Allen, M.D. reported that he treated the Veteran in early 1972 for a rash located between the upper right and left thigh area, just beneath his genitals, and the area under both right and left arms.  The Veteran had reported that this problem began in service and that he was diagnosed as having "jungle rot" at that time.  An examination revealed marked discoloration in the affected areas with crusty, scaly, and scarred skin.  There were several areas of inflammation present, along with clusters of small bumps.  The Veteran was diagnosed as having tinea cruris.

The Veteran's March 2013 substantive appeal (VA Form 9) and the June 2016 VA primary care treatment note indicate that the Veteran reported that during service he experienced itching, irritation, and minor scarring in the area of his groin and thighs and under his arms.  He was prescribed topical medication in service, but the problem persisted.  Examinations revealed darkness of the groin skin and a possible fungal infection.  A diagnosis of tinea cruris was provided.

The Veteran is competent to report symptoms of a groin rash in service as a well as a continuity of symptomatology in the years since service.  Although there is no contemporaneous medical evidence of treatment for tinea cruris in his service treatment records or for years after service, there is no affirmative evidence to explicitly contradict the Veteran's reports, these reports are not inconsistent with the evidence of record, and Dr. Allen's March 2013 letter reflects that the Veteran was treated for tinea cruris in service and shortly following his separation from service. Thus, the Board finds that the reports of tinea cruris symptoms in service and in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of tinea cruris in service, that he has been diagnosed as having current tinea cruris, and that there has been continuous tinea cruris symptoms in the years since service.  There are no medical opinions contrary to a conclusion that the current tinea cruris is related to service.  Hence, the weight of the evidence indicates that the current tinea cruris and its related symptoms had their onset in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed tinea cruris have been met.  Hence, service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinea cruris is granted.	



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


